               Case 1:20-cr-00196-JMF Document 20 Filed 08/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      20-CR-196 (JMF)
                                                                       :
RUVIOLDY CRUZ,                                                         :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       In light of the circumstances surrounding COVID-19, the Court is unable to hold the upcoming
change-of-plea hearing in this case in person. Counsel are directed to confer and, within two business
days of this Order, submit a joint letter indicating their views on whether it should proceed as
scheduled or if it should be adjourned (and, if so, for how long).

        If either party believes that the hearing should proceed as scheduled, counsel should indicate
their views on whether the Court can, consistent with the Constitution, the Federal Rules of Criminal
Procedure, the CARES Act, and any other applicable law, conduct the proceeding by telephone or
video and, if applicable, whether the Defendant consents to appearing in that manner and/or to waiving
his/her appearance altogether. If the Defendant is detained, counsel should also identify the facility in
which the Defendant is held. And if the Defendant is not detained, counsel should indicate whether the
Defendant would be capable of participating in a telephone or videoconference.

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
hearing is cancelled and addressing any other relevant deadlines and information. If the hearing is held
now, it will either be held before a different judge or be held by telephone or video, and in either case
may be held at a different time. To that end, if counsel believe that a hearing would be appropriate,
they should indicate in their joint letter dates and times during the week of the currently scheduled
hearing that they would be available. In the event that the proceeding is held by video or telephone,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: August 6, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
